As disclosed by the record, on the 17th day of January, A.D. 1908, the case was tried in the lower court without the intervention of a jury, and judgment rendered in favor' of the defendant in error. Afterwards, to wit, on the 21st day of January, A.D. 1908, defendants filed motions to set aside report of referee and for a new trial, and thereafter, on the 27th day of January, A.D. 1908, the court made an order striking said motion for a new trial from the files, and allowing the *Page 36 
defendants to file a motion for a new trial. There is nothing in the record to show why the order was made striking said motion from the files, nor does it appear that any other motion for a new trial was filed. On the 30th day of January, A.D. 1908, as recited in the record, the court made an order overruling defendant's motion for a new trial, to which action exceptions were saved.
Section 4495, Wilson's Rev.   Ann. St., provides that except for the cause of newly discovered evidence, material for the party applying, which he could not, with reasonable diligence, have discovered and produced at the trial, the application for a new trial shall be within three days after the verdict or decision was rendered, unless unavoidably prevented. The motion for a new trial, so far as is shown by the record, was not filed in time. As it appears that neither was any exception taken to the order striking the first motion from the files nor any further motion for a new trial filed assigning the action of the court in striking the first motion from the files as error, or any errors of law occurring at the trial, and as no other question is presented in the record for review, except where a motion for a new trial is indispensable for its consideration here, the motion to dismiss the appeal must be sustained. It is so ordered.
All the Justices concur. *Page 37